Citation Nr: 1227158	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a higher initial rating for nerve palsy of the left elbow.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from August 1974 to August 1978, October 1978 to October 1980, January 1981 to October 1985, and from June 1986 to August 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, that granted service connection for ulnar neuropathy and radial nerve injury and assigned a 0 percent rating, effective April 2, 2003.  Then, in a July 2009 Decision Review Officer decision, the RO recharacterized the disability as residuals of left arm nerve palsy and increased the rating to 10 percent from the date of service connection.  In an April 2011 rating decision, the RO further granted a separate 20 percent rating for radial nerve injury from the date of service connection.  As these increases do not represent the maximum ratings available, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Veteran submitted additional evidence with a waiver of RO review.  

In June 2012, the Veteran testified during a Board hearing before the undersigned at the RO.  

On another matter, in an April 2011 rating decision, the RO in part denied a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Notice of the decision was provided to the Veteran in May 2011.  In April 2012, the Veteran filed a notice of disagreement (NOD) to this determination.

As the appeal involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Since the April 2, 2003, date of service connection, the Veteran's neuralgia of the radial nerve has not been manifested by severe incomplete paralysis of the radial nerve.

2.  Since the April 2, 2003, date of service connection, the Veteran's neuralgia of the ulnar nerve has not been manifested by moderate incomplete paralysis of the ulnar nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for neuralgia of the radial nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124, 4.124a, Diagnostic Code 8714 (2011).

2.  The criteria for an initial rating in excess of 10 percent for neuralgia of the ulnar nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124, 4.124a, Diagnostic Code 8716 (2011).






(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Before addressing the merits of the issue of entitlement to a higher initial rating for nerve palsy of the left elbow, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record indicates that the Veteran was notified via letter dated in April 2003 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He was notified via letter dated in March 2006 of how VA determines disability ratings and effective dates if service connection is awarded.  These letters predated the grant of service connection by the AOJ/RO in the November 2008 rating decision.  Nothing more was required.  

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

Discussion of the Veteran's June 2012 Travel Board hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to an increased rating for nerve palsy of the left elbow was identified as an issue at the hearing.  The scope of what the Veteran was seeking and how his claim should be characterized was discussed in detail.  Information was elicited from the Veteran concerning the nature and severity of  his left elbow disability, to include his symptoms and limitations.  Sources of evidence relevant in this regard were identified during this process.  

VA has also provided the Veteran multiple VA examinations to determine the nature and severity of his left elbow disability.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the June 2003, March 2005, October 2008, and January 2011 VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria. 

Recognition is given to the fact that the Veteran's last VA examination of his left elbow disability is now over 18 months old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's left elbow since the January 2011 VA examination.  The Veteran does not contend otherwise.

Thus, no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, 12 Vet. App. at 126, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See id.

The Veteran contends that he is entitled to a higher rating for his nerve palsy of the left elbow.  

Since the April 2, 2003, date of service connection, the Veteran's nerve palsy has been evaluated as 20 percent under Diagnostic Code 8514 for paralysis of the radial nerve and 10 percent under Diagnostic Code 8516 for paralysis of the ulnar nerve.  38 C.F.R. § 4.124a (2011).  Thus, his overall disability has been rated as 30 percent.

Initially, the Board notes that the Veteran is right-hand dominant.  Such makes his left elbow his minor extremity.   Only the rating criteria for the minor extremity will be considered.

Diagnostic Code 8514 provides that mild and moderate incomplete paralysis of the radial nerve are each rated 20 percent, and severe incomplete paralysis is rated 40 percent.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers,  extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 60 percent.  38 C.F.R. § 4.124a.

Diagnostic Code 8516 provides that mild incomplete paralysis of the ulnar nerve is rated 10 percent, moderate incomplete paralysis is rated 20 percent, and severe incomplete paralysis is rated 30 percent.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and  little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 50 percent.  Id.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  Id.  

After a careful review of the record, the Board finds that a higher initial rating is not warranted for the Veteran's nerve palsy of the left elbow.  

In a May 2003 statement, the Veteran described his symptoms of nerve palsy as loss of strength in the left arm and wrist, shaking of the left arm when extending and holding things, and sensitive fingers that are prone to frostbite in cold weather.

A June 2003 VA examination report reflects a history of left elbow palsy since 1974 due to the use of a sling on the rifle range, with decreased range of motion of the forearm and numbness of the fifth digit.  The Veteran complained of some tingling into the fifth digit but noted good range of motion and no loss of function.

Examination revealed no evidence of atrophy or decreased range of motion of the elbow from the palsy.  The Veteran had good hand dexterity and intact sensation.  The diagnosis was of history of nerve palsy of the left arm, not found on current examination with normal range of motion, strength, and sensation, with no atrophy.

A September 2004 letter from the private physician reflects that the Veteran has weakness in the left arm due to his nerve palsy.

In a November 2004 statement, the Veteran described his symptoms of nerve palsy as loss of strength in the left arm, shaking of the left arm, and occasional numbness on the outside area of the left hand.  He also noted that these symptoms are more pronounced in cold weather.  

A March 2005 VA examination report reflects a history of radial nerve palsy of the left arm caused by wrapping a rifle sling around the upper arm when firing.  The Veteran complained of weakness of dorsiflexion of the left wrist and intermittent numbness in the left fifth finger.

Examination revealed intact sensation in all fingers and in the three isolated areas of supply of the radial, ulnar, and median nerves.  Tinel's test was positive in the left ulnar groove, producing tingling numbness in the left fifth finger.  There was mild weakness of dorsiflexion of the left wrist but normal muscle tone with no evidence of atrophy.  The diagnosis was of compression neuropathy of the radial and ulnar nerves of the left arm with mild residual wrist dorsiflexion weakness from the radial nerve but nothing on the ulnar nerve, and mild sensory ulnar neuropathy related to intermittent compression of the olecranon groove.

An October 2008 VA examination report reflects a history of left arm weakness since boot camp from wrapping the sling of the rifle around the left upper arm.  The Veteran reported significant improvement in function since that time but noted continued decreased grip in the left hand, decreased dorsiflexion of the left wrist, and numbness in the lateral aspect of the left hand.  He reported that cold causes a throbbing discomfort in the ulnar nerve distribution and that he has occasional hyperesthesia to touch.  He denied having any flare-ups or receiving any current treatment.  He reported that the decreased grip strength interferes with lifting and carrying.

Examination revealed that the Veteran was heavily muscled throughout the upper extremities.  He had good strength in the left shoulder.  He had good strength in the elbow except for slightly decreased strength on supination.  He had good strength in the left wrist except for slightly decreased dorsiflexion.  Reflexes were normal.  There was no wasting of any of the hand muscles.  He was able to touch his thumb to the tip of each finger and touch the pad of the thumb to the pad of each finger.  He was able to oppose the fingertips to the palmar crease.  He had good strength on extension of each finger but slightly decreased grip strength, particularly after repeated flexion of the hand.  He had slightly decreased sensation on the left fifth digit, the side of the fourth digit adjacent to the fifth digit, and the palmar surface of the hand proximal to the fifth digit.  Tinel's sign at the wrist and elbow was negative.  The diagnoses were of mild sensory ulnar neuropathy and slightly decreased strength from radial nerve injury.

In a February 2009 statement, the Veteran indicated that he has pain on use of the left arm due to his nerve palsy.

A January 2011 VA examination report reflects moderately decreased strength on left elbow supination, mildly decreased strength on left wrist dorsiflexion, slightly decreased strength of finger dorsiflexion, and slightly decreased hand grasp.  The diagnoses were of mild residual left radial nerve palsy and mild left ulnar sensory neuropathy.

During his June 2012 Board hearing, the Veteran asserted that he is entitled to a separate rating for pain associated with his ulnar nerve disability under Diagnostic Code 8716 for neuralgia.  Alternatively, he asserted that he is entitled to a higher rating for the sensory neuropathy due to the pain.  He acknowledged that he may not be entitled to a higher rating for his radial nerve disability.

Initially, based on the Veteran's symptom of pain, described as a throbbing discomfort during the October 2008 VA examination, the Board finds that his nerve palsy of the left elbow is more appropriately evaluated under Diagnostic Code 8714 for neuralgia of the radial nerve and Diagnostic Code 8716 for neuralgia of the ulnar nerve.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this regard, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).

Given the evidence above, since the April 2, 2003, date of service connection, the Board finds that the Veteran's neuralgia of the radial nerve has not been manifested by severe incomplete paralysis of the radial nerve.  VA examinations have consistently found only mild or moderate residual disability.  The June 2003 examination found no current residuals.  The March 2005 examination found numbness in the left fifth finger and mild weakness of dorsiflexion of the left wrist, and the examiner indicated that there was mild residual wrist dorsiflexion weakness from the radial nerve injury.  The October 2008 examination found slightly decreased strength on elbow supination, slightly decreased grip strength, and slightly decreased sensation of the hand, and the examiner stated that there was slightly decreased strength from the radial nerve injury.  The January 2011 examination found moderately decreased strength on left elbow supination and slightly decreased hand grasp, and the examiner stated that there was mild residual left radial nerve palsy.  Moreover, the Veteran acknowledged during his hearing that he may not be entitled to a higher rating for his radial nerve disability.

With regard to the Veteran's neuralgia of the ulnar nerve, such has not been manifested by moderate incomplete paralysis of the ulnar nerve since the April 2, 2003, date of service connection.  VA examinations have found only mild residual disability.  The June 2003 examination found no residuals.  The March 2005 examination found numbness in the left fifth finger and mild weakness of left wrist dorsiflexion, and the examiner indicated that there was mild sensory ulnar neuropathy.  The October 2008 examination found slightly decreased left wrist dorsiflexion, slightly decreased grip strength, and slightly decreased sensation of the hand, and the examiner stated that there was mild sensory ulnar neuropathy.  The January 2011 examination found mildly decreased strength on left wrist dorsiflexion, slightly decreased strength of finger dorsiflexion, and slightly decreased hand grasp, and the examiner stated that there was mild left ulnar sensory neuropathy.



The Board notes that the September 2004 letter from the private physician reflects that the Veteran had weakness in the left arm due to his nerve palsy.  However, the physician did not indicate the severity of the weakness.  Regardless, as noted above, the VA examinations of record adequately describe this aspect of the disability.

The Board notes the Veteran's assertion that he is entitled to a separate rating for pain associated with his ulnar nerve disability.  However, based on his symptoms, the Board has evaluated his disability as neuralgia, which already contemplates pain.  A separate rating for pain would amount to pyramiding and is not warranted.  See 38 C.F.R. § 4.14 (2011).  As for his assertion that he is entitled to a higher rating for the sensory neuropathy due to the pain, the Board reiterates that the evaluation of his disability as neuralgia already contemplates pain.

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  In this regard, Diagnostic Codes 8714 and 8716 are the most appropriate codes among the rating criteria for diseases of the peripheral nerves, and the range of motion findings in the October 2008 VA examination report do not warrant a higher rating for limitation of motion of the fingers or thumb under Diagnostic Code 5228 or 5229, 38 C.F.R. § 4.71a (2011).

In conclusion, a higher initial rating for nerve palsy of the left elbow is not warranted at any time during the rating period.  In reaching this conclusion, the Board has considered the applicability of benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Extra-Schedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected nerve palsy disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.


ORDER

A higher initial rating for nerve palsy of the left elbow is denied.


REMAND

As noted in the introduction, the Veteran filed an NOD to the denial of his claim for a TDIU in the April 2011 rating decision.  Although the RO has acknowledged the NOD, the RO has yet to issue a statement of the case (SOC).  The Board has reviewed its Veterans Appeals Control and Locator System (VACOLS) as well as the Veteran's Virtual VA electronic file and likewise finds no indication that the RO has provided the Veteran with the requisite SOC.  Thus, the Board is required to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999).

Accordingly, the case is REMANDED for the following actions:

Send the Veteran an SOC on the issue of entitlement to a TDIU.  He should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issue should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


